Fox Rothschild LLP
William H. Stassen
Dana S. Katz
101 Park Avenue, 17th Floor
New York, New York 10017
(212) 878-7900

Counsel to Tracy Klestadt, Plan Administrator of
the bankruptcy estate of Choxi.com, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________
                                                )
IN RE:                                          )   Chapter 11
                                                )
CHOXI.COM, Inc.,                                )   Case No. 16-13131-SCC
                                                )
       Debtor.                                  )
                                                )
TRACY KLESTADT, in his capacity as Plan )
Administrator of the estate of Choxi.com, Inc., )
                                                )   Adv. No. 18-
                              Plaintiff,        )
                                                )
              -against-                         )
                                                )
DEEPAK AGARWAL, MELINA                          )
AGARWAL F/K/A MELINA ASH, SHEELA )
AGARWAL, VIPESH AGARWAL, VISHAL )
AGARWAL, IFTIKAR AHMED, DANIEL )
DEPINA, DIYA IRREVOCABLE                        )
TRUST, DEPINA CONSULTING, LLC,                  )
AND TECHSYS MARKETING, INC.                     )
                                                )
                              Defendants.       )

                                         COMPLAINT

       Tracy Klestadt (the “Plaintiff” or “Plan Administrator”), in his capacity as Plan

Administrator of Choxi.com, Inc., a/k/a Nomorerack.com, Inc., the above-captioned debtor

(“Choxi” or the “Debtor”), by and through his counsel, Fox Rothschild LLP, hereby files this

Complaint (the “Complaint”) against Deepak Agarwal, Melina Agarwal f/k/a Melina Ash, Sheela
Agarwal, Vipesh Agarwal, Vishal Agarwal, Iftikar Ahmed, Daniel Depina, DIYA Irrevocable

Trust, Depina Consulting, LLC, and Techsys Marketing, Inc., (collectively, the “Defendants”),

and in support thereof avers as follows.

                                  NATURE OF THE ACTION

       1.      This is an action brought by the Plan Administrator against certain of the Debtor’s

former officers and directors, other individuals and entities seeking to remedy their violations of

law, including breaches of fiduciary duties and receipt of fraudulent and preferential transfers,

among other claims, that have caused substantial monetary losses to the Debtor and other damages.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this adversary proceeding pursuant

to 11 U.S.C. § 157(a) and 28 U.S.C. § 1334(b). This matter is a core proceeding under 28 U.S.C.

§§157(b)(2)(A), (C), (F), (H) and (O).

       3.      The Court has jurisdiction over Defendants named herein because Defendants all

regularly transact and conduct business in the State of New York. Moreover, this Court has

personal jurisdiction over Defendants under Bankruptcy Rule 7004.

       4.      In addition, each of the Defendants’ conduct, which is the subject of this Complaint,

took place in New York.

       5.      Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409(a) because this

proceeding arises in a case under the Bankruptcy Code pending in this district.

                                            PARTIES

       6.      Plaintiff is Tracy Klestadt, in his capacity as the Plan Administrator for the Debtor’s

bankruptcy estate. The Plan Administrator maintains offices at Klestadt Winters Jureller Southard

& Stevens, LLP, 200 West 41st Street, 17th Floor, New York, New York, 10036.




                                                 2
       7.     The Debtor is a Delaware corporation and its principal place of business was in

New York.

       8.     Defendant Deepak Agarwal (“Deepak”) was the Debtor’s Chief Executive Officer,

the founder of the Debtor and a member of the Debtor’s board of directors, and upon information

and belief resides at 100 Barclay Street, Apt 29A, New York, NY 10007. Deepak Agarwal is an

insider of the Debtor under 11 U.S.C. § 101(31).

       9.     Defendant Melina Agarwal f/k/a Melina Ash (“Melina Agarwal”) was the Debtor’s

Chief Merchandising Officer and is the wife of Deepak Agarwal, and upon information and belief

resides at 100 Barclay Street, Apt 29A, New York, NY 10007. Melina Agarwal is an insider of

the Debtor under 11 U.S.C. § 101(31).

       10.    Defendant Sheela Agarwal was a member of the Debtor’s board of directors, upon

information and belief, is the sister of Deepak Agarwal, and upon information and belief resides

at 100 Barclay Street, Apt 15M, New York, NY 10007. Sheela Agarwal is an insider of the Debtor

under 11 U.S.C. § 101(31).

       11.    Defendant Vipesh Agarwal (“Vipesh”) was the Debtor’s Chief Operating Officer,

a member of the Debtor’s board of directors, and upon information and belief, is a relative of

Deepak Agarwal. Upon information and belief, Vipesh Agarwal resides in Canada. Vipesh

Agarwal is an insider of the Debtor under 11 U.S.C. § 101(31).

       12.    Defendant Vishal Agarwal (“Vishal”) was the Debtor’s Executive Vice President,

Chief Marketing Officer, a member of the Debtor’s board of directors, and upon information and

belief, is a relative of Deepak Agarwal. Upon information and belief, Vishal Agarwal resides at

605 W. 42nd St., PH 29H, New York, NY 10036. Vishal Agarwal is an insider of the Debtor under

11 U.S.C. § 101(31).




                                               3
        13.     Defendant Iftikar Ahmed1 (“Ahmed”) was a member of the Debtor’s board of

directors and upon information and belief has a last known address of 505 North Street, Greenwich,

CT 06830. Iftikar Ahmed is an insider of the Debtor under 11 U.S.C. § 101(31).

        14.     Defendant Daniel Depina (“Depina”) was the Debtor’s Chief of Customer Service,

and upon information and belief, resides at 14103 Wake Robin Drive, Brooksville, FL 34604.

Daniel Depina regularly worked for Choxi in New York.

        15.     Upon information and belief, defendant DIYA Irrevocable Trust (the “DIYA

Trust”) is a trust created for the benefit of defendants Deepak Agarwal and Sheela Agarwal and is

domiciled in the state of New York. DIYA Trust is an insider of the Debtor under 11 U.S.C. §

101(31).

        16.     Defendant Depina Consulting, LLC (“Depina Consulting”) is a Florida limited

liability company owned by defendant Daniel Depina that provides consulting services and has a

principal place of business and registered agent located at 14103 Wake Robin Drive, Brooksville,

FL 34604. Upon information and belief, Depina Consulting regularly transacts and conducts

business in the state of New York.

        17.     Upon information and belief, defendant Techsys Marketing, Inc. (“Techsys”) is a

Philippine corporation that provides customer service and has a principal place of business located

at Alicante Tower Sumulong hi-way, Marikina City, Philippines 1800. Upon information and

belief, Techsys regularly transacts and conducts business in New York.




1
 Deepak Agarwal, Sheela Agarwal, Melina Agarwal, Vipesh Agarwal, Vishal Agarwal and Iftikar Ahmed are
hereinafter referred to as the “D&O Defendants.”



                                                    4
                                       STATEMENT OF FACTS

I.          Procedural Background And The Debtor’s Bankruptcy Filing

            18.     On November 10, 2016 (the “Petition Date”), an involuntary petition (the

     “Involuntary Petition”) under Chapter 7 of Title 11 of the U.S. Code (the “Bankruptcy Code”) was

     filed against the Debtor in the U.S. Bankruptcy Court for the Southern District of New York (the

     “Bankruptcy Court”) by Sanders Collection Inc., Consumer Shipping Inc. and Elite Brands Inc.

            19.     On December 5, 2016, the Debtor filed its answer to the Involuntary Petition by

     filing a voluntary petition under Chapter 11 of Title 11 of the Bankruptcy Code.

            20.     On December 9, 2016, the Court entered an Order for Relief converting the case to

     a case under chapter 11 of the Bankruptcy Code.

            21.     On December 15, 2016, the Official Committee of Unsecured Creditors (the

     “Committee”) was duly appointed by the Office of the United States Trustee pursuant to 11 U.S.C.

     § 1102.

            22.     On December 18, 2017, the Bankruptcy Court entered its Order Confirming

     Debtor’s Chapter 11 Plan of Liquidation (the “Plan”) and Granting Related Relief (the

     “Confirmation Order,” Docket No. 173).

            23.     Pursuant to Section 7.2 of the Plan, the effective date of the Plan occurred on

     January 2, 2018 (the “Effective Date”).

            24.     By the Confirmation Order, the Plan Administrator was appointed and authorized

     to take all steps reasonably necessary to effectuate and fulfill the provisions in the Plan. See

     Confirmation Order at 2.

            25.     Under the Plan, as of the Effective Date, the Plan Administrator has authority to




                                                     5
“assert, prosecute or settle all Causes of Action2 and/or Avoidance Actions belonging to the

Estate.” See Plan, Exhibit A to Confirmation Order (Docket No. 173) at § 5.1.

II.      The Debtor’s Business

         26.      The Debtor was founded in 2010 (then known as NoMoreRack.com) by defendant

Deepak Agarwal, who was the Debtor’s chief executive officer and a member of its board of

directors.

         27.      The Debtor was an online retailer offering discount brand name and non-brand

name merchandise, including bed and bath goods, home décor, kitchenware, furniture, watches,

jewelry, apparel, electronics and computers, sporting goods, and designer accessories, among other

products.

         28.      The Debtor sold these products through its internet website www.choxi.com.

         29.      In 2011, the Debtor’s sales were $9 million and rose to approximately $340 million

in 2013.

         30.      However, in October 2016, approximately one month before the Involuntary

Petition was filed, the Debtor was forced to cease its operations as a result of operating losses

ranging from $7.4 million to $21 million annually.

III.     Oak Investments

         31.      Oak Investment Partners is a venture capital firm that has invested $9 billion in

over 500 companies around the world.

               A. The 2012 Series A Funding

         32.      On November 13, 2012, the Debtor closed a $10 million investment in its Series A


2
         The Plan defines “Causes of Action” to mean “any and all Claims, rights, actions, chose in action, suits,
causes of action, liens, judgments and damages belonging to the Debtor or its Estate, . . .” which includes this
adversary proceeding. See Plan, Exhibit A to Confirmation Order (Docket No. 173) at § 1.22.



                                                          6
financing round (the “Series A Funding”) in which it issued Series A Redeemable Convertible

Preferred Stock at a purchase price of $0.881312 per share (the “Series A Purchase Price”). See

Series A Preferred Stock Purchase Agreement (the “Series A Agreement”).

       33.     Oak Investment Partners and one of its portfolio companies, Giosis Holdings,

Incorporated (“Giosis”), led the Series A Funding round.

       34.     On November 12, 2012, the Debtor’s board of directors at the time approved the

Series A Funding in a Unanimous Written Consent. See November 12, 2012 Action by Unanimous

Written Consent of the Board of Directors of NoMoreRack.com, Inc. (the “Series A Board

Consent”).

       35.     The Series A Board Consent was signed by Deepak Agarwal.

       36.     In the Series A Funding, Oak Investment Partners invested $150,000 through its

portfolio company, Giosis. See Series A Agreement, Schedule A.

       37.     The Series A Agreement required that the Debtor use the proceeds of the Series A

Funding for expansion of its sales, marketing, research and development and general corporate

purposes and working capital. Id. at ¶ 1.3.

       38.     This investment by Oak Investment Partners through Giosis allowed Oak

Investment Partners to access the Debtor’s confidential operational and financial information,

which in turn, allowed Oak Investment Partners to be better informed for a planned Series B

investment.

       39.     The Series A Agreement permitted the Series A investors to appoint two directors

to the Debtor’s Board.

       40.     Pursuant to the Series A Agreement, Oak Investment Partners appointed one of its

general partners, defendant Iftikar Ahmed, to the Debtor’s board of directors, which furthered Oak




                                                7
Investment Partners’ access to internal confidential information about the Debtor.

         41.      Upon information and belief, Ahmed had been employed by Oak Investment

Partners since 2004.

         42.      In addition to the investment by Oak Investment Partners’ portfolio company,

Giosis, I-Cubed Domains, LLC also invested $2 million as part of the Series A funding.

         43.      Upon information and belief, Ahmed held a personal interest in I-Cubed Domains,

LLC and the Series A Funding constituted an insider transaction.

         44.      The D&O Defendants failed to adequately investigate, become informed about

monitor, understand and/or supervise the Series A Funding and failed to uncover Ahmed’s

personal interest in I-Cubed Domains.

               B. The 2012 Series A Supplemental Funding

         45.      Days after the Series A investment closed, Ahmed began to demand that Giosis be

permitted to invest an additional $2 million (the “Supplemental Series A Funding”) for Ahmed to

remain on Choxi’s board of directors and Oak Investment Partners to stay actively involved in

Choxi.

         46.      Moreover, it was insisted that the new investment had to be at the same valuation

as the Series A financing, likely because a new valuation would have been materially higher due

to Choxi’s successful holiday sales.

         47.      Use of this prior valuation allowed the Oak Investment Partners portfolio company

to reap an immediate benefit from the purchase of additional Series A shares.

         48.      Ahmed – a member of the Debtor’s board – actively pushed the Debtor to engage

in a self-dealing, insider transaction and the D&O Defendants complied.




                                                  8
        49.    Thus, on November 26, 2012, the Debtor and Giosis entered into the Supplemental

Series A Preferred Stock Purchase Agreement (the “Supplement Series A Agreement”).

        50.    Notably, Ahmed, a general partner of Oak Investment Partners and a member of

the Debtor’s board of directors, signed the Supplemental Series A Agreement on behalf of Giosis.

        51.    Accordingly, the Supplemental Series A Funding was also an insider transaction.

        52.    Moreover, the Supplemental Series A Agreement was approved by the Debtor’s

three board members at the time, including defendants Ahmed and Deepak Agarwal. See

November 26, 2012 Action by Unanimous Written Consent of the Board of Directors of

Nomorerack.com, Inc.

        53.    Upon information and belief, Ahmed did not recuse himself from the Debtor’s

decision to enter into the Supplemental Series A Funding. Rather, he participated on both sides of

the transaction and Deepak Agarwal permitted this despite a clear conflict of interest.

        54.    Under the Supplemental Series A Agreement, Giosis purchased the additional

Series A shares at the Series A Purchase Price. See Supplemental Series A Agreement at ¶ 1.1.

        55.    Even worse than the conflict of interest, Ahmed had falsely represented the facts

surrounding the purchase of the additional $2 million of Series A shares.

        56.    Rather, Ahmed opened an account in Giosis’ name from which he made both Series

A investments, and only the $150,000 investment had been approved by Giosis.

        57.    Ahmed subsequently paid back the $2 million to Oak’s portfolio company in June

2013.

        58.    By the time that the funds were re-paid to Giosis in June 2013, the $2 million

investment was worth more than $10 million, as explained below.




                                                 9
       59.      Indeed, Ahmed kept the Choxi stock, which continued to appear to be owned by

Giosis on the Choxi stock register and the D&O Defendants failed to understand or make

themselves knowledgeable about the underlying facts surrounding the Supplemental Series A

Funding and other transactions detailed herein.

       60.      The D&O Defendants failed to properly investigate, become informed about,

monitor, understand and/or supervise the Supplemental Series A Funding and failed to uncover

the true purpose of this transaction.

             C. The 2013 Series B Funding

       61.      At the time that the Series A Funding closed, it was understood that there would be

a subsequent Series B funding (the “Series B Funding”) that would also involve Oak Investment

Partners.

       62.      Ahmed was Oak Investment Partners’ and its affiliates’ lead on the Series B

Funding.

       63.      On July 15, 2013, Ahmed temporarily resigned from the Choxi board of directors

to lead the negotiations on behalf of the Series B investors and act on behalf of Oak Investment

Partners and its affiliates with respect to the impending Series B Funding.

       64.      Ahmed reached out to potential Series B investors and arranged for the hiring of

Morgan Stanley as exclusive placement agent to find an additional investor.

       65.      However, Morgan Stanley subsequently withdrew from the Series B Funding and

thereafter, very few potential investors were contacted.

       66.      Choxi ultimately received letters of intent from three potential investors.

       67.      Rather than negotiating with all three potential investors, Ahmed steered the

discussion to Accel Partners, and the D&O Defendants allowed him to lead the Debtor’s search




                                                  10
for funding despite that he had resigned from the Debtor’s board and was acting for the benefit of

himself and Oak Investment Partners. Thus, each of the D&O Defendants abdicated their

responsibilities and duties to the Debtor to identify the best investor for Choxi.

       68.     Accel Partners ultimately signed a term sheet in or about June 2013 by which Accel

and Oak Investment Partners would each invest $25 million. Notably, the term sheet did not allow

for secondary purchases (i.e., the Series A investors, including Giosis, could not sell their shares

as part of the Series B investment).

       69.     However, after conducting due diligence, Ahmed informed the Series A investors

that Accel had decided to pass on the deal.

       70.     Upon information and belief, Ahmed engineered Accel’s decision to pass on the

Series B funding because the Accel term sheet did not allow for the sale of the Series A shares that

were believed to be owned by Giosis but in reality owned by Ahmed.

       71.     Thereafter, it was represented to the Debtor that Oak Investment Partners would

participate in the Series B Funding with a $25 million investment only if, among other things,

Choxi would re-purchase Giosis’s Series A Shares (which were, in actuality, owned by Ahmed)

because Oak Investment Partners had a policy (the “Oak Policy”) prohibiting it from investing in

Choxi at a different valuation level than its portfolio company had invested in Choxi.

       72.     For example, on August 13, 2013, Ronak Khichadia (a member of the Debtor’s

board) explained in an email that he had been “going back and forth with Ifty [Ahmed] on this.

Oak has to have giosis sell if they r the only institutional investor in series b.” Ahmed responded

on August 14, 2013 agreeing that Mr. Khichadia understood his position.

       73.     Upon information and belief, the Oak Policy did not exist and was represented to

the Debtor in order to further the fraudulent scheme.




                                                 11
       74.     On October 18, 2013, the Debtor and the Series B investors executed the Series B

Preferred Stock Purchase Agreement (the “Series B Agreement”).

       75.     By the Series B Funding, an Oak Investment Partners affiliate, Oak Investment

Partners XIII, LP (“Oak Fund”) invested $25 million in Choxi and NMR E-Tailing LLC invested

$15 million. See Series B Agreement, Schedule A.

       76.     The Series B Funding was approved by Choxi’s board of directors in an Action by

Unanimous Written Consent by the Board of Directors of NoMoreRack.com, Inc. (the “Series B

Board Consent”), signed by defendants Deepak Agarwal and Vipesh Agarwal.

       77.     The Series B Agreement, like the Series A Agreement, required that the proceeds

of the Series B Funding be used for the expansion of Choxi’s sales and marketing, research and

development and working capital. Id. at ¶ 1.3.

       78.     However, the Series B Agreement also provided for the “repurchase of a warrant

to purchase shares of Common Stock held by Giosis. . . .” Id.

       79.     Further, the Series B Agreement required that the Debtor and Giosis have executed

the Giosis Repurchase Agreement (defined below) – which had been one of the terms that the

Debtor understood to have been required by Oak Investment Partners. Id. at ¶ 4.17.

       80.     The Amended and Restated Voting Agreement (the “Amended Voting

Agreement”) dated October 18, 2013 and entered into in connection with the Series B Funding

changed the size of the Debtor’s board of directors to seven (7) members and also changed the

board composition. See Amended Voting Agreement, ¶¶ 1.2, 1.3.

       81.     The Amended Voting Agreement permitted Oak Fund and its “Affiliates” to

designate one director, who was initially Ahmed. Id. at 1.3(a).




                                                 12
       82.     Importantly, the Amended Voting Agreement also permitted “Key Holders” (as

defined in the Amended Voting Agreement) to appoint four (4) directors to the Debtor’s board,

who were initially, Deepak Agarwal and 3 of his relatives – defendants’ Vipesh Agarwal, Sheela

Agarwal and Vishal Agarwal – effectively transferring control of the Debtor’s board back to its

CEO, defendant Deepak Agarwal. Id. at ¶ 1.3(c).

       83.     The Series B Board Consent explicitly approved this expansion of the board and

change to its composition. See Series B Board Consent at ¶ 5.

       84.     Also on October 18, 2013, Choxi entered into the Repurchase Agreement with

Giosis (the “Giosis Repurchase Agreement”), which was signed by Ahmed on behalf of Giosis.

See Repurchase Agreement.

       85.     By the Repurchase Agreement, the Debtor agreed to “repurchase” from Giosis the

Series A shares purchased by Giosis in connection with the Series A Funding for the aggregate

purchase price of $10,896,193.59. Id. at ¶ 1.

       86.     The Series B Board Consent reveals certain of the representations made to the

Debtor by Ahmed.

       87.     Indeed, the Series B Board Consent explains that “Oak has required, as a

condition to its purchase of Series B Preferred Stock in the Series B Financing, that the Company

[the Debtor] enter into a certain Repurchase Agreement . . . with Giosis . . . pursuant to which the

Company shall repurchase from Giosis . . . shares . . . for an aggregate purchase price of

$10,896,193. . . .” See Series B Board Consent at ¶ 7 (emphasis added).

       88.     Upon information and belief, just days before the Series B Funding closed, Ahmed

opened a bank account in the name of Giosis.




                                                13
       89.       Upon information and belief, the $10,896,193.59 used to repurchase the Giosis

Series A shares that were actually owned by Ahmed was received into a Giosis account created

and controlled by Ahmed.

       90.       Upon information and belief, Ahmed thereafter transferred the funds into a joint

bank account held with his wife.

       91.       The D&O Defendants failed to properly investigate, become informed about,

monitor, understand and/or supervise the Series B Funding and failed to uncover the true nature

of the transaction.

       92.       As a result of the D&O Defendants’ failures, the repurchase of these shares resulted

in approximately $10.9 million being diverted from the Debtor to Ahmed during this insider

transaction (the “Ahmed Transfer”).

             D. The Post-Series B Funding Efforts

       93.       After the close of the Series B Funding, the Debtor began efforts to close a

transaction for a sale or strategic funding, such as a Series C funding.

       94.       However, during the same time period, the Securities Exchange Commission

announced a lawsuit against Ahmed, which followed its indictment of Ahmed for insider trading

in April 2015.

       95.       At this time, the D&O Defendants failed to take action to remove Ahmed from the

Debtor’s board of directors or take any other action to separate Ahmed from Choxi in order to

protect, including but not limited to, Choxi’s future profitability, goodwill and reputation in the e-

commerce industry.

       96.       Not only did the D&O Defendants fail to investigate and become informed of the

events related to the transactions between the Debtor, Oak Investment Partners and/or Ahmed at




                                                  14
the time that they occurred, the D&O Defendants similarly failed to take action when the SEC

brought the egregious nature of these transactions to light in the public.

        97.    These events negatively impacted Choxi’s Series C financing efforts, which

ultimately failed.

        98.    In April 2015, Ahmed was also criminally charged by indictment in the U.S.

District Court for the District of Massachusetts.

        99.    On April 30, 2015, Oak Investment Partners XIII, LP informed the Debtor, that

pursuant to the Voting Agreement, it was removing Ahmed as its appointed director.

        100.   On May 6, 2015, the SEC brought a civil action against Ahmed (and his related

entities) directly related to his role with Oak Investment Partners, including related to Choxi.

        101.   Given the egregious nature of Ahmed’s actions related to Choxi and other entities,

the D&O Defendants’ failures to properly investigate, become informed about, monitor,

understand and/or supervise Ahmed’s actions with respect to Choxi are even more damaging.

        102.   Not only did the D&O Defendants failures result in the diversion of $10.9 million

dollars among other damages, they also prevented any opportunity for Choxi to enter into a

subsequent Series C funding and damaged Choxi’s future as a go forward entity.

        103.   The D&O Defendants knew or should have known of the true nature of the

transactions with Oak Investment Partners and/or Ahmed, and to the extent that they failed to make

themselves knowledgeable about these events, the D&O Defendants are complicit in the damages

incurred by the Debtor.

  IV.      Defendants Caused Choxi to Use Techsys For Customer Service, Resulting In
           Millions Of Dollars In Damages To the Debtor

        104.   Historically, the Debtor used a company called Elco Services (“Elco”) for customer

service.



                                                 15
       105.   During that time, Elco invoices were sent by defendant Daniel Depina (Choxi’s

Chief of Customer Service) directly to Rohit Lalwani, the Debtor’s Vice President of Finance at

the time, for payment.

       106.   In January 2014, the Debtor entered into the Services Agreement with Techsys (the

“Techsys Agreement”), and, upon information and belief, members of the Agarwal family had a

relationship with Techsys prior to 2014.

       107.   The Techsys Agreement provided that compensation to Techsys would be for a

“maximum fee of $125,000 per month.” See Techsys Agreement at § 3.

       108.   After the Debtor began to utilize the services of Techsys, Depina began to send

invoices to defendant Vipesh Agarwal (the Debtor’s COO and a member of its board) instead of

sending them to Mr. Lalwani.

       109.   Upon information and belief, Vipesh would review and mark-up the invoices by

increasing the amount due, and then forward Techsys invoices to Mr. Lalwani for payment,

causing the Debtor to overpay Techsys by millions of dollars (the “Techsys Scheme”).

       110.   There were various discrepancies between the invoices received from Depina and

the subsequent Techsys invoices generated by Vipesh Agarwal.

       111.   For example, the headcount of customer service agents listed on invoices widely

varied from month to month, ranging from 24 to 262 agents.

       112.   Further, average monthly cost per customer service agent was much higher on the

invoices prepared by Vipesh Agarwal (averaging $767) than on those provided by Depina

(averaging $519).

       113.   Because of these mark-ups, the Debtor regularly paid Techsys well in excess of the

maximum contractually monthly fee of $125,000.




                                              16
       114.     For example, the December 2014 Techsys invoice totaled $633,100 and the January

2015 Techsys invoice totaled $528,100.

       115.     This overbilling continued month after month despite the clear maximum fee set

forth in the Techsys Agreement.

       116.     From July 2014 through the Petition Date, the mark-up discrepancies totaled

approximately $4.27 million.

       117.     Upon information and belief, the marked-up invoices generated by Vipesh Agarwal

were done to benefit the Agarwal family, including defendants Deepak, Melina, Sheela, Vipesh

and Vishal Agarwal, and also Mr. Depina.

       118.     Upon information and belief, Deepak Agarwal and/or his relatives and/or

controlled Techsys, and accordingly, the Debtor’s transactions with Techsys constitute insider

transactions.

       119.     Upon information and belief, Techsys was set up in the Philippines by an individual

named Lesley who served as Choxi’s point of contact to Techsys.

       120.     Lesley emailed Vipesh Agarwal and explained that “all incorporators [of Techsys]

are members of my family and we did this to help you set up the corporations.”

       121.     Moreover, Lesley also advised – when certain large transfers to Techsys were

frozen by authorities – that “[d]eepak [Agarwal] has an anti money laundering case abroad.”

       122.     During the time period in question, there were also various other services billed to

the Debtor by Techsys, to benefit Defendants, that were not needed by the Debtor and often

duplicative of services the Debtor provided for itself, including, for example, marketing services.

       123.     For example, the Debtor was billed for unidentified IT projects, affiliate marketing

and weekly email triggers, among other items that were not needed or utilized by the Debtor. The




                                                 17
amounts paid by the Debtor for these unneeded and, upon information and belief, unperformed

services was $3,999,000.

        124.   Deepak Agarwal and Vipesh Agarwal deliberately utilized the Debtor’s

relationship with Techsys to siphon funds from the Debtor. These actions resulted in the Debtor

overpaying Techsys and paying for duplicative, unperformed or unneeded services that total

approximately $8 million in damages to the Debtor (the “Techsys Overbilling Damages”).

        125.   The remaining D&O Defendants and Dan Depina / Depina Consulting ignored the

scheme in place with respect to the Debtor’s relationship with Techsys and failed to properly

investigate, become informed about, monitor, understand and/or supervise the Debtor’s

relationship with Techsys.

        126.   In total, the Debtor paid Techsys $12,128,767 from January 2012 through the

Petition Date (the “Techsys Transfers”).

        127.   Due to the gross overbilling and improper mark-ups, the Debtor did not receive

reasonably equivalent value or fair consideration in exchange for the Techsys Transfers.

        128.   The D&O Defendants each breached their fiduciary duties to the Debtor by failing

to make themselves knowledgeable about the Techsys Scheme, and, when they learned of the

Techsys Scheme, by failing to keep all of the Debtor’s directors and officers properly informed

and by failing to prevent the Techsys Scheme from harming Choxi.

   V.    Defendants Paid Themselves Exorbitant Salaries And Failed To Adequately
         Perform Their Duties As Officers And Directors Of Choxi

        129.   Deepak Agarwal received an annual salary of $360,000 as the Debtor’s CEO and

board member.

        130.   However it was well known within Choxi that Deepak was non-responsive to the

needs of the Debtor and not reachable and often failed to perform his duties as CEO.



                                               18
       131.

       132.    From 2012 through the Petition Date, Deepak Agarwal received $1,241,878.59 in

salary and expense reimbursements (the “Deepak Transfers”).

       133.    Deepak breached his fiduciary duties to the Debtor by receiving the Deepak

Transfers when he was not providing services to the Debtor in return.

       134.    Deepak Agarwal failed to provide adequate consideration or reasonably equivalent

value in exchange for his receipt of the Deepak Transfers.

       135.    Vishal Agarwal received an annual salary as $300,000 as the Debtor’s Chief

Marketing Officer and a member of its board.

       136.    When Choxi’s operations began to suffer, Choxi’s marketing budget was severely

decreased and/or omitted. Upon information and belief, at that time, Vishal Agarwal had very

little role at Choxi and did not perform his duties as Chief Marketing Officer, and yet continued to

collect his exorbitant salary.

       137.    Moreover, during his employment at Choxi, Vishal founded a startup called

Itsacheckmate.com Inc. related to a web application and began pursuing his start-up full time while

still employed by and collecting a salary from Choxi.

       138.    As early as November 2015, Vishal was using his Choxi email address to work on

his start-up and, upon information and belief, prior to that time often failed to adequately perform

his duties as an officer and director.

       139.    Deepak Agarwal and Vipesh Agarwal, and likely other of the Defendants, were

well aware of Vishal’s efforts related to his start-up and failures to perform his duties as Choxi’s

Chief Marketing Officer and a member of the Debtor’s board.




                                                19
       140.    For example, at one point, Deepak even asked Vishal via email to “keep the app

confidential among [Choxi] staff and Choxi related people. Would not like people to get the wrong

idea that your primary attention and focus is on the app instead of Choxi.”

       141.    From 2012 through the Petition Date, Vishal Agarwal received $728,440.74 in

salary (the “Vishal Transfers”).

       142.    Vishal breached his fiduciary duties to the Debtor by receiving the Vishal Transfers

when he was not providing services to the Debtor in return.

       143.    Vishal Agarwal failed to provide adequate consideration or reasonably equivalent

value in exchange for his receipt of the Vishal Transfers.

       144.    Similarly, Vipesh Agarwal collected a $330,000 annual salary from Choxi for his

position as Chief Operating Officer and a member of the Debtor’s board.

       145.    Upon information and belief, Vipesh Agarwal was the face of Choxi to its suppliers,

and when Choxi’s operations began to suffer, Vipesh Agarwal failed to communicate with

suppliers causing further damage to the Debtor, abandoned his duties as COO and was generally

unresponsive to Choxi and its employees. During these times when Vipesh Agarwal failed to

perform his duties as COO of Choxi, he continued to collect his exorbitant salary.

       146.    Moreover, upon information and belief, at times, Vipesh Agarwal was out of the

country in India and also participated in the start-up created by his brother, Vishal Agarwal, failing

to perform his employment duties but still collected his exorbitant salary.

       147.    From 2012 through the Petition Date, Vipesh Agarwal received $688,644.76 in

salary (the “Vipesh Transfers”).

       148.    Vipesh breached his fiduciary duties to the Debtor by receiving the Vipesh

Transfers when he was not providing services to the Debtor in return.




                                                 20
          149.   Vipesh Agarwal failed to provide adequate consideration or reasonably equivalent

value in exchange for his receipt of the Vipesh Transfers.

          150.   In addition, Melina Agarwal was paid an annual salary of ranging from $150,000

to $220,000 for her position as the Debtor’s Chief Merchandising Officer.

          151.   Upon information and belief, Melina Agarwal was acting at the direction of her

husband, Deepak Agarwal, and not in the best interests of Choxi.

          152.   Upon information and belief, Melina’s position at Choxi was another method by

which she and her husband, defendant Deepak Agarwal, were able to siphon cash from the Debtor.

          153.   From 2012 through the Petition Date, Melina Agarwal received $496,492.20 in

salary (the “Melina Transfers”).

          154.   Melina Agarwal failed to provide adequate consideration or reasonably equivalent

value in exchange for her receipt of the Melina Transfers.

    VI.    The DIYA Trust Was A Means For Deepak Agarwal And Sheela Agarwal To
           Improperly Siphon Cash From The Debtor

          155.   Upon information and belief, the DIYA Trust is a trust for the benefit of defendants

Deepak Agarwal, the Debtor’s CEO and a member of its board of directors, and his sister, Sheela

Agarwal, who served on the Debtor’s board of directors.

          156.   Upon information and belief, Deepak and Sheela Agarwal utilized the DIYA Trust

as a method to siphon funds from the Debtor for their personal benefit.

          157.   From 2012 through the Petition Date, the Debtor paid $525,000 to the DIYA Trust,

for the benefit of Deepak and Sheela Agarwal (the “DIYA Transfers”)3.




3
 Together, the Deepak Transfers, Vishal Transfers, Vipesh Transfers, Melina Transfers and DIYA Transfers are
collectively referred to as the “Agarwal Family Transfers.”



                                                      21
           158.   Upon information and belief, the DIYA Trust did not provide reasonably equivalent

value or fair consideration to the Debtor in exchange for the receipt of the DIYA Transfers.4

           159.   Upon information and belief, the DIYA Transfers were insider transactions

designed to benefit DIYA, Sheela Agarwal and Deepak Agarwal and were not arm’s length

transactions.

           160.   Upon information and belief, the D&O Defendants were aware of the relationships

between DIYA and Sheela and Deepak Agarwal and ignored red flags about the DIYA Transfers

causing damages to the Debtor and its creditors.

           161.   Upon information and belief, defendants Sheela and Deepak benefited from the

DIYA Transfers and/or were the immediate or mediate transferees of such transfers.

    VII.    The Agarwal Defendants Used Their Positions At Choxi For Their Personal Benefit,
            Endangering And Damaging Choxi

           162.   Deepak, Melina, Sheela, Vipesh and Vishal Agarwal engaged in a variety of

wrongdoing and mismanagement that harmed the Debtor.

           163.   In addition to the conduct described throughout this Complaint, for example, just a

few months before the Debtor’s involuntary petition was filed, the D&O Defendants sold Choxi

proprietary and confidential company email lists to a customer of Choxi, USA Dawgs, Inc. (“USA

Dawgs”) for far below market value.

           164.   The USA Dawgs transaction is referenced in a pleading filed by USA Dawgs in

Choxi’s chapter 11 case. See Docket No. 19 (Objection and Affidavit).




4
 DIYA Trust, Deepak or Sheela Agarwal may assert that the DIYA Transfers were repayment of a purported loan.
To the extent that they assert the DIYA Trust provided a loan to the Debtor, upon information and belief, such
purported loan was in fact an infusion of equity or capital.



                                                      22
        165.    In August 2016, the Chief Executive Officer of USA Dawgs, Steven Mann,

contacted Deepak Agarwal to purchase the portion of Choxi’s customer list that was relevant to

USA Dawgs. See Docket No. 19-1 (the “Mann Aff.”) at ¶ 7.

        166.    Mr. Mann had “several conversations with officers of Choxi.com” regarding this

potential transaction. Id. at ¶ 8.

        167.    Thereafter, Deepak Agarwal agreed to a deal with USA Dawgs wherein Choxi’s

account payable to USA Dawgs was reduced by $125,000 in exchange for the sale of 125,000

Choxi customer records and email contacts that had purchased USA Dawgs’ products on Choxi’s

website.

        168.    Choxi did not receive any payment or cash in exchange for these customer records.

        169.    Moreover, Deepak was explicitly informed by Choxi’s general counsel that the

transaction was not legally permissible due to customer privacy concerns.

        170.    Upon information and belief, this sale of Choxi’s proprietary customer information

was well-below market value and not done for the benefit of the Debtor.

        171.    Upon information and belief, the D&O Defendants failed to investigate, become

informed about, supervise, monitor or understand the types of transactions orchestrated by Deepak

Agarwal and other D&O Defendants and/or turned a blind eye, permitting these transactions to

continue despite causing substantial damages to the Debtor.

VIII.      Depina Consulting And Daniel Depina Were Grossly Overpaid

        172.    In 2012, the Debtor entered into a Services Agreement with Depina Consulting (the

“Depina Agreement”) for Depina Consulting to provide a full-service customer service program

for Choxi.




                                                23
        173.   The Depina Agreement provided for a fee to be paid to Depina Consulting of $8,000

per month.

        174.   However, month after month the Debtor regularly paid Depina Consulting far in

excess of this contracted amount.

        175.   In total, from 2012 through the Petition Date, the Debtor paid Depina Consulting

$653,826 (the “Depina Transfers”).

        176.   The Debtor did not receive reasonably equivalent value or fair consideration in

exchange for the Depina Transfers, particularly with respect to the amounts in excess of the

contracted $8,000 per month.

        177.   Upon information and belief, defendant Daniel Depina benefited from the Depina

Transfers and/or was the immediate or mediate transferees of such transfers.

        178.   The D&O Defendants failed to investigate, become informed about, monitor and

supervise the Debtor’s payment of Depina Consulting and/or Daniel Depina and permitted gross

overpayment, damaging the Debtor.

  IX.    The Debtor Was Insolvent During The Relevant Period

        179.   At the time that the Debtor entered into all of the transactions set forth in this

Complaint, the Debtor was insolvent in that its total liabilities exceeded the fair value of their

assets and/or were rendered insolvent as a result of these transactions.

        180.   The Debtor did not receive reasonably equivalent value or fair consideration in

exchange for the transfers and transactions detailed herein.

                                    REQUEST FOR RELIEF

        181.   The Plan Administrator’s investigation is ongoing and therefore the Plan

Administrator reserves the right to: (i) supplement this Complaint with information and additional




                                                24
alleged fraudulent and preferential transfers and causes of action that may become known as a

result of further investigation; and (ii) seek recovery of such additional claims and transfers that

are uncovered as a result of further investigation.

                                          COUNT ONE
                                    Breach of Fiduciary Duties
                                  (Against All D&O Defendants)

          182.   The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          183.   At all relevant times, each of the D&O Defendants was either an officer, director

and/or person in control of the Debtor.

          184.   As directors, officers and/or persons in control of the Debtor, the D&O Defendants

each owed fiduciary duties of care and loyalty to the Debtor and the Debtor’s creditors.

          185.   The D&O Defendants engaged in a variety of self-dealing transactions to benefit

themselves and failed to investigate, become informed about, monitor and supervise the Debtor’s

business relationships, causing millions of dollars in damages to the Choxi. For example, the D&O

Defendants caused and allowed the Debtor to (i) enter into several rounds of financing that resulted

in the diversion of at least $10.9 million from the Debtor (the Ahmed Transfer), among other

damages; (ii) incur the Techsys Overbilling Damages totaling approximately $8 million; (iii)

engage in the Techsys Transfers totaling approximately $12.1 million; (iv) engage in the Agarwal

Family Transfers totaling approximately $3.7 million; (v) enter into the USA Dawgs transaction

for far below market value; and (vi) engage in the Depina Transfers (collectively, the “Breaches

of Fiduciary Duties”).




                                                  25
          186.   To the extent that any of the D&O Defendants did not directly cause the Debtor to

engage in the Breaches of Fiduciary Duties, they ignored the Breaches of Fiduciary Duties and

allowed the Debtor to be gravely damaged.

          187.   These actions damaged the Debtor and ultimately resulted in far less value being

available to the Debtor and its unsecured creditors in the Debtor’s bankruptcy proceedings.

          188.   The D&O Defendants’ Breaches of Fiduciary Duties, including their duties of

loyalty and care, directly and proximately caused the unnecessary dissipation and diversion of the

Debtor’s assets.

          189.   The D&O Defendant’s Breaches of Fiduciary Duties to the Debtor directly and

proximately caused the Debtor and the Debtor’s creditors to be deprived of assets that would have

otherwise been available to them in the underlying bankruptcy case.

          190.   As such, the Plan Administrator seeks compensatory damages as against each of

the D&O Defendants in an amount to be determined at trial.

                                   COUNT TWO
   Avoidance and Recovery of Constructive Fraudulent Transfers – 11 U.S.C. §§ 544(b),
                                 548(b), 550 and 551
                               (Against all Defendants)

          191.   The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          192.   During the two years prior to the Petition Date, the Debtor made the following

transfers to or for the benefit of the Defendants: portions of the Agarwal Family Transfers, the




                                                  26
Ahmed Transfer, the Techsys Transfers, the Depina Transfers (collectively, the “Fraudulent

Transfers”)5.

        193.     At the time each Fraudulent Transfer was made, defendants Deepak Agarwal,

Melina Agarwal, Sheela Agarwal, Vipesh Agarwal, Vishal Agarwal, Iftikar Ahmed, and DIYA

Trust were insiders as defined by the Bankruptcy Code.

        194.     At all times relevant to the Fraudulent Transfers, during the two years preceding

the Debtor’s bankruptcy filing, there have been one or more creditors who have held and still hold

matured or unmatured unsecured claims against the Debtor.

        195.     Those claims against the Debtor were and are allowable under section 502 of the

Bankruptcy Code or were and are not allowable only under Section 502(e).

        196.     Each of the Fraudulent Transfers constituted a transfer of an interest in property of

the Debtor.

        197.     Sheela Agarwal and Deepak Agarwal benefited from the DIYA Transfers and/or

were the immediate or mediate transferees of such transfers.

        198.     Daniel Depina benefited from the Depina Transfers and/or was the immediate or

mediate transferee of such transfers.

        199.     The Debtor did not receive reasonably equivalent value or fair consideration in

exchange for the Fraudulent Transfers.

        200.     Defendants received valuable consideration, including without limitation, the

Fraudulent Transfers.

        201.     At the time the Fraudulent Transfers were made, the Debtor was insolvent in that



5
 Herein, the term the “Fraudulent Transfers” refers to the total amount of the transfers from 2012, when the Debtor
began to operate, through the Petition Date.



                                                        27
its total liabilities exceeded the fair value of their assets.

          202.   Pursuant to 11 U.S.C. § 548(a)(1)(B), the Plan Administrator is authorized to avoid

the Fraudulent Transfers.

          203.   Based on the foregoing, pursuant to Sections 544(b), 548(b), 550(a), and 551 of the

Bankruptcy Code, the Plan Administrator is entitled to a judgment: (a) avoiding and preserving

the Fraudulent Transfers made during the six-year period preceding the Petition Date; (b) directing

that the Fraudulent Transfers be set aside; (c) recovering the Fraudulent Transfers, or the value

thereof, from the respective Defendant for the benefit of the Debtor’s estate; and (d) any other

relief deemed just and appropriate.

                                    COUNT THREE
   Avoidance and Recovery of Fraudulent Transfers with Actual Intent to Defraud – 11
             U.S.C. §§ 544(b), 548(b), 550 and 551 551 and N.Y. Debtor and
                       Creditor Law § 276, 276-a, 278 and/or 279
                                (Against all Defendants)

          204.   The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          205.   During the six years prior to the Petition Date, Defendants caused the Debtor to

make the Fraudulent Transfers.

          206.   The Fraudulent Transfers were made with actual intent to hinder, delay or defraud

creditors of the Debtor.

          207.   At the time each Fraudulent Transfer was made, defendants Deepak Agarwal,

Melina Agarwal, Sheela Agarwal, Vipesh Agarwal, Vishal Agarwal, Iftikar Ahmed, and DIYA

Trust were insiders under the Bankruptcy Code.

          208.   At all times relevant to the Fraudulent Transfers, during the two years preceding




                                                    28
the Debtor’s bankruptcy filing, there have been one or more creditors who have held and still hold

matured or unmatured unsecured claims against the Debtor.

        209.    Those claims against the Debtor were and are allowable under section 502 of the

Bankruptcy Code or were and are not allowable only under Section 502(e).

        210.    Each of the Fraudulent Transfers constituted a transfer of an interest in property of

the Debtor.

        211.    Sheela Agarwal and Deepak Agarwal benefited from the DIYA Transfers and/or

were the immediate or mediate transferees of such transfers.

        212.    Daniel Depina benefited from the Depina Transfers and/or was the immediate or

mediate transferee of such transfers.

        213.    The Debtor did not receive reasonably equivalent value or fair consideration in

exchange for the Fraudulent Transfers.

        214.    Defendants received valuable consideration, including without limitation, the

Fraudulent Transfers.

        215.    At the time the Fraudulent Transfers were made, the Debtor was insolvent in that

its total liabilities exceeded the fair value of their assets.

        216.    Pursuant to 11 U.S.C. § 548(a)(1)(B), the Plan Administrator is authorized to avoid

the Fraudulent Transfers.

        217.    Based on the foregoing, pursuant to Sections 544(b), 548(b), 550(a), and 551 of the

Bankruptcy Code, the Plan Administrator is entitled to a judgment: (a) avoiding and preserving

the Fraudulent Transfers made during the six-year period preceding the Petition Date; (b) directing

that the Fraudulent Transfers be set aside; (c) recovering the Fraudulent Transfers, or the value




                                                    29
thereof, from the respective Defendant for the benefit of the Debtor’s estate; and (d) any other

relief deemed just and appropriate.

                                   COUNT FOUR
 Avoidance and Recovery of Fraudulent Conveyances by Insolvent – 11 U.S.C. §§ 544(b),
           550, 551 and N.Y. Debtor and Creditor Law § 273, 278 and/or 279
                               (Against All Defendants)

          218.   The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          219.   Pursuant to Section 544 of the Bankruptcy Code, the Plan Administrator has

independent standing to assert each of the Causes of Action in this complaint, which are grounded

in NY DCL §§ 273-276.

          220.   The Debtor was insolvent at the time that the Fraudulent Transfers were made to

Defendants and/or was rendered insolvent due to same.

          221.   Sheela Agarwal and Deepak Agarwal benefited from the DIYA Transfers and/or

were the immediate or mediate transferees of such transfers.

          222.   Daniel Depina benefited from the Depina Transfers and/or was the immediate or

mediate transferee of such transfers.

          223.   For all the foregoing reasons, pursuant to Sections 544 and 550 of the Bankruptcy

Code and NY DCL §§ 273, 278 and/or 279, this Court should enter judgment avoiding the

Fraudulent Transfers, and directing each recipient party to turn over the property transferred, or

the value thereof, to the Plan Administrator.

                                    COUNT FIVE
 Avoidance and Recovery of Fraudulent Conveyances by Persons in Business – 11 U.S.C.
      §§ 544(b), 550, 551 and N.Y. Debtor and Creditor Law § 274, 278 and/or 279
                                (Against All Defendants)

          224.   The Plan Administrator repeats and re-alleges the allegations contained in all of the


                                                  30
preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          225.   As a result of the Fraudulent Transfers, Defendants caused the Debtor to engage or

be about to engage in a business transaction for which the property remaining in its hands was an

unreasonably small amount of capital.

          226.   The Debtor and the Defendants knew, or should have known, that the Fraudulent

Transfers would leave the Debtor with minimal capital by which to operate.

          227.   Sheela Agarwal and Deepak Agarwal benefited from the DIYA Transfers and/or

were the immediate or mediate transferees of such transfers.

          228.   Daniel Depina benefited from the Depina Transfers and/or was the immediate or

mediate transferee of such transfers.

          229.   For all the foregoing reasons, pursuant to Sections 544 and 550 of the Bankruptcy

Code, and NY DCL §§ 274, 278 and/or 279 this Court should enter judgment avoiding the

Fraudulent Transfers, and directing each recipient party to turn over the property transferred, or

the value thereof, to the Plan Administrator.

                                     COUNT SIX
Avoidance and Recovery of Fraudulent Conveyances by Person About to Incur Debts – 11
   U.S.C. §§ 544(b) 550, 551 and N.Y. Debtor and Creditor Law § 275, 278 and/or 279
                                (Against All Defendants)

          230.   The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          231.   As a result of the Fraudulent Transfers, the Defendants, and therefore the Debtor,

intended or believed that it was going to incur debts beyond its ability to pay as they matured.




                                                  31
          232.    The Defendants, and therefore the Debtor, knew, or should have known, the

Fraudulent Transfers would leave the Debtor with minimal capital with which to operate.

          233.    As a result of the Fraudulent Transfers, the Debtor incurred obligations and or made

the Fraudulent Transfers without receiving fair consideration.

          234.    Sheela Agarwal and Deepak Agarwal benefited from the DIYA Transfers and/or

were the immediate or mediate transferees of such transfers.

          235.    Daniel Depina benefited from the Depina Transfers and/or was the immediate or

mediate transferees of such transfers.

          236.    For all the foregoing reasons, pursuant to Sections 544 and 550 of the Bankruptcy

Code and NY DCL §§ 275, 278 and/or 279, this Court should enter judgment avoiding the

Fraudulent Transfers, and directing each recipient party to turn over the property transferred, or

the value thereof, to the Plan Administrator.

                                        COUNT SEVEN
                 90-day Preferential Transfers – 11 U.S.C. §§ 544(b), 547, 550, 551
                   (Against Deepak Agarwal, Melina Agarwal, Vishal Agarwal,
                             Daniel Depina, and Depina Consulting)

          237.    The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding and following paragraphs of this Complaint as if the same were fully set forth herein at

length.

          238.    At all times relevant to the transfers detailed below, there have been one or more

creditors who have held and still hold matured or unmatured unsecured claims against the Debtor.

          239.    Those claims against the Debtor were and are allowable under section 502 of the

Bankruptcy Code or were and are not allowable only under Section 502(e).




                                                   32
       240.    Within ninety days of the filing of the Petition, the Debtor made the following

transfers to or for the benefit of the following Defendants (hereafter, the “90 Day Preferential

Transfers”):

                       Transferee / Recipient                90-day Preferential Transfers
               Deepak Agarwal                                                    $13,846.15
               Vishal Agarwal                                                     $3,846.15
               Melina Agarwal                                                     $4,615.20
               Daniel Depina / Depina Consulting                                 $43,440.00
               Total: 90-day Preferential Transfers                              $65,747.50

       241.    Daniel Depina benefited from the Depina Transfers made during the 90 days prior

to Choxi’s bankruptcy filing and/or was the immediate or mediate transferees of such transfers.

       242.    The 90 Day Preferential Transfers constitute transfers of an interest of the debtor in

property to or for the benefit of the transferees/recipients, each a creditor of the Debtor.

       243.    The 90 Day Preferential Transfers were made on account of an antecedent debt

owed by the Debtor before the transfers were made.

       244.    The Debtor was insolvent at the time of the 90 Day Preferential Transfers, and is

presumed so under section 547(f) of the Bankruptcy Code.

       245.    The 90 Day Preferential Transfers enabled the transferee/recipient to receive more

than it would have had the transfers not been made, in a case under chapter 7 of the Bankruptcy

Code, and/or if the transferee/recipient had received transfers to the extent provided by the

provisions of the Bankruptcy Code.

       246.    Based on the foregoing, pursuant to sections 547(b), 550(a), and 551 of the

Bankruptcy Code, the Plan Administrator is entitled to a judgment: (a) avoiding and preserving

the 90 Day Preferential Transfers; (b) directing that the 90 Day Preferential Transfers be set aside;

(c) recovering the 90 Day Preferential Transfers, or the value thereof, from the recipient Defendant

for the benefit of the Debtor’s estate; and (d) any other relief deemed just and appropriate.


                                                  33
                                     COUNT EIGHT
       Insider / One Year Preferential Transfers – 11 U.S.C. §§ 544(b), 547, 550, 551
         (Against Deepak Agarwal, Melina Agarwal, Vishal Agarwal, DIYA Trust,
                              Sheela Agarwal, and Techsys)

       247.    The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

       248.    At all times relevant to the transfers detailed below, there have been one or more

creditors who have held and still hold matured or unmatured unsecured claims against the Debtor.

       249.    Those claims against the Debtor were and are allowable under section 502 of the

Bankruptcy Code or were and are not allowable only under Section 502(e).

       250.    Within one year prior to the filing of the Petition, the Debtor made the following

transfers to or for the benefit of the following Defendants (hereafter, the “One Year Preferential

Transfers,” and with the 90 Day Preferential Transfers, the “Preferential Transfers”):

                        Transferee / Recipient                    One Year Preferential
                                                                       Transfers
               Deepak Agarwal                                                   $273,905.94
               Vipesh Agarwal                                                   $139,615.41
               Vishal Agarwal                                                   $166,142.24
               Melina Agarwal                                                   $155,684.17
               DIYA Trust (Deepak and Sheela                                    $400,000.00
               Agarwal)
               Techsys                                                           $1,846,700.00
               Total: One Year Preferential                                      $2,982,047.76
               Transfers

       251.    Sheela Agarwal and Deepak Agarwal benefited from the DIYA Transfers made

during the one year prior to Choxi’s bankruptcy filing and/or were the immediate or mediate

transferees of such transfers.

       252.    The One Year Preferential Transfers constitute transfers of an interest of the debtor

in property to or for the benefit of the transferees/recipients, each a creditor of the Debtor.




                                                  34
        253.    The One Year Preferential Transfers were made on account of an antecedent debt

owed by the Debtor before the transfers were made.

        254.    The Debtor was insolvent at the time of the One Year Preferential Transfers in that

its liability exceeded the fair value of its assets.

        255.    The One Year Preferential Transfers enabled the transferee/recipient to receive

more than it would have had the transfers not been made, in a case under chapter 7 of the

Bankruptcy Code, and/or if the transferee/recipient had received transfers to the extent provided

by the provisions of the Bankruptcy Code.

        256.    Each of the recipients of the One Year Preferential Transfers are an insider of the

Debtor under the Bankruptcy Code.

        257.    Based on the foregoing, pursuant to sections 547(b), 550(a), and 551 of the

Bankruptcy Code, the Plan Administrator is entitled to a judgment: (a) avoiding and preserving

the One Year Preferential Transfers; (b) directing that the One Year Preferential Transfers be set

aside; (c) recovering the One Year Preferential Transfers, or the value thereof, from the recipient

Defendant for the benefit of the Debtor’s estate; and (d) any other relief deemed just and

appropriate.


                                          COUNT NINE
                               Defendants’ Liability – 11 U.S.C. §550
                                         (All Defendants)

        258.    The Plan Administrator repeats and re-alleges the allegations contained in all of the

preceding paragraphs of this Complaint as if the same were fully set forth herein at length.

        259.    Defendants are the initial, immediate or mediate transferees of the Fraudulent

Transfers and Preferential Transfers described herein.




                                                       35
       260.    Pursuant to 11 U.S.C. §550(a)(1), the Plan Administrator may recover the

Fraudulent Transfers and Preferential Transfers, or the value of the Fraudulent Transfers and

Preferential Transfers, from the Defendants as initial, mediate or immediate transferees.

                                         COUNT TEN
                                          Conversion
                                    (Against Iftikar Ahmed)

       261.    By his wrongful acts and omissions, Ahmed, personally and/or by and through Oak

Investment Partners, wrongfully exercised dominion or control over the property of the Debtor

without the Debtor’s lawful consent at the expense of and to the detriment of the Debtor by virtue

of, for example, the transfer of approximately $10.9 million of the Debtor’s Series B funds to Oak

Investment Partners’ portfolio company, which funds he thereafter absconded with.

       262.    As a direct and proximate result of the conversion of Debtor’s assets by Ahmed as

more fully set forth above, the Debtor sustained damage in the amount of at least $10.9 million.

       263.    Ahmed is liable to the Debtor for his wrongful conversion of these funds.

       WHEREFORE, the Plan Administrator respectfully requests that the Bankruptcy Court

enter judgment in his favor and against Defendants:

           a) finding the D&O Defendants liable for breaching their fiduciary duties to the
              Debtor, and awarding compensatory damages to the Plan Administrator in an
              amount to be determined at trial;

           b) declaring that the Fraudulent Transfers (plus the amount of any additional transfers
              of property of the Debtor to any of the Defendants during the two years preceding
              the Petition Date that discovery may reveal) constitute avoidable fraudulent
              transfers pursuant to Section 548 of the Bankruptcy Code;

           c) declaring that the Fraudulent Transfers (plus the amount of any additional transfers
              of property of the Debtor to any of the Defendants during the six years preceding
              the Petition Date that discovery may reveal) constitute avoidable fraudulent
              transfers pursuant to Section 544(b) of the Bankruptcy Code and Sections 276, 276-
              a, 278 and/or 279 of the NY DCL;

           d) (i) avoiding the Fraudulent Transfers (plus the amount of any additional transfers
              of property of the Debtor to any of the Defendants that discovery may reveal), (ii)


                                                36
   directing and ordering that Defendants return to the Plan Administrator, pursuant
   to Section 550 of the Bankruptcy Code, the full value of, and awarding judgment
   against Defendants in an amount equal to the Fraudulent Transfers (plus the amount
   of any additional transfers of property of the Debtor to any of the Defendants), (iii)
   requiring Defendants to immediately pay to the Plan Administrator pre-judgment
   and post-judgment interest from the date the Fraudulent Transfers (plus the amount
   of any additional transfers of property of the Debtor to any of the Defendants that
   discovery may reveal) were made through the date of the payment at the maximum
   legal rate; and (iv) awarding the Plan Administrator costs incurred in this suit;

e) declaring that the 90 Day Preferential Transfers (plus the amount of any additional
   90 day transfers of property of the Debtor to any of the Defendants during the 90
   days preceding the Petition Date that discovery may reveal) constitute avoidable
   preferential fraudulent transfers pursuant to Section 547 of the Bankruptcy Code;

f) declaring that the One Year Preferential Transfers (plus the amount of any
   additional transfers of property of the Debtor to any of the insider Defendants
   during the one year preceding the Petition Date that discovery may reveal)
   constitute avoidable preferential fraudulent transfers pursuant to Section 547 of the
   Bankruptcy Code;

g) (i) avoiding the Preferential Transfers (plus the amount of any additional
   preferential transfers of property of the Debtor to any of Defendants that discovery
   may reveal), (ii) directing and ordering that Defendants return to the Plan
   Administrator, pursuant to Section 550 of the Bankruptcy Code, the full value of,
   and awarding judgment against Defendants in an amount equal to the Preferential
   Transfers (plus the amount of any additional preferential transfers of property of
   the Debtor to any of the Defendants), (iii) requiring Defendants to immediately pay
   to the Plan Administrator pre-judgment and post-judgment interest from the date
   the Preferential Transfers (plus the amount of any additional preferential transfers
   of property of the Debtor to any of the Defendants that discovery may reveal) were
   made through the date of the payment at the maximum legal rate; and (iv) awarding
   the Plan Administrator costs incurred in this suit;

h) if any of the Defendants have an existing claim, then disallowing such existing
   claim pursuant to Sections 502(d) and 502(j) of the Bankruptcy Code until such
   time as (i) such Defendant turns over to the Plan Administrator any property
   deemed recoverable pursuant to Section 550 of the Bankruptcy Code, and/or (ii)
   such Defendant has paid the amount for which such Defendant is liable pursuant to
   Section 550 of the Bankruptcy Code; and

i) finding defendant Iftikar Ahmed liable for conversion, and awarding compensatory
   damages to the Debtor’s estate in an amount to be determined at trial; and




                                    37
          j) awarding the Plan Administrator such other and further relief as may be just and
             proper.

Dated: December 4, 2018


                                 By: /s/ Dana S. Katz
                                    Fox Rothschild LLP
                                    William H. Stassen (Pro Hac Vice To Be Filed)
                                    Dana S. Katz
                                    101 Park Avenue, 17th Floor
                                    New York, New York 10017
                                    (212) 878-7900
                                    wstassen@foxrothschild.com
                                    dkatz@foxrothschild.com

                                     Attorneys for Tracy Klestadt, Plan Administrator of the
                                     bankruptcy estate of Choxi.com, Inc.




                                             38
